RESOLUCIÓN
El Art. 7 de la Ley Notarial de Puerto Rico de 2 de julio de 1987 dispone que “[njinguna persona autorizada para practicar la profesión notarial en Puerto Rico podrá ejer-cerla sin tener prestada y vigente una fianza por una suma no menor de quince mil (15,000) dólares para responder del buen desempeño de las funciones de su cargo y de los daños y perjuicios que por acción u omisión cause en el ejercicio de su ministerio”. 4 L.P.R.A. see. 2011. La fianza podrá ser hi-potecaria o prestada por alguna compañía de seguros autori-zada a hacer negocios en Puerto Rico o por el Colegio de Abogados. En cuanto a las fianzas hipotecarias, las mismas deberán ser aprobadas por este Tribunal una vez revisada la suficiencia-de las mismas y deberán inscribirse en el Regis-tro de la Propiedad correspondiente.
Toda vez que se han suscitado algunas dificultades en el trámite de aprobación de fianzas hipotecarias se dispone que: (1) toda fianza hipotecaria deberá presentarse acompa-ñada de una certificación del Secretario de Hacienda de *535Puerto Rico acreditativa del valor de tasación de los bienes hipotecados y de que no se adeudan contribuciones sobre dicha propiedad, y de otra certificación del Registrador de la Propiedad relativa al título y estado de cargas de la propie-dad a gravarse; (2) no se aceptará fianza hipotecaria consti-tuida sobre propiedad previamente hipotecada o que conten-ga gravámenes de clase alguna, o que adeude contribuciones; (3) la escritura de fianza hipotecaria deberá cumplir con todas las exigencias de la Ley Notarial de Puerto Rico y de la Ley Hipotecaria y su reglamento;., (4) la aceptación de la fianza por parte de este Tribunal mediante resolución será suficiente a los efectos de lo dispuesto en el Art. 186 de La Ley Hipotecaria de 1979 (30 L.P.R.A. see. 2605) y la misma se hará constar en el Registro de la Propiedad por la nota correspondiente; (5) el notario acreditará ante este Tribunal la presentación, para su inscripción en el Registro de la Pro-piedad correspondiente, de la copia certificada de la escri-tura de fianza hipotecaria dentro de los diez (10) días de la fecha de notificación de la resolución aceptando la fianza y, una vez inscrita la misma, la acreditará ante este Tribunal mediante certificación registral para efectos de su aproba-ción final, y (6) la fianza hipotecaria aprobada finalmente sólo podrá ser cancelada mediante resolución de este Tribunal.

Notifíquese al Secretario de Justicia de Puerto Rico y al Director de Inspección de Protocolos, y publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Bruno Cortés Trigo Secretario General